Exhibit 10(d)(i)

 

BECTON, DICKINSON AND COMPANY

DEFERRED COMPENSATION PLAN

(Formerly the Becton, Dickinson and Company Salary and Bonus Deferral Plan)

 

Amended and Restated as of January 30, 2007

--------------------------------------------------------------------------------



BECTON, DICKINSON AND COMPANY
DEFERRED COMPENSATION PLAN
Amended and Restated as of March 22, 2004

TABLE OF CONTENTS

ARTICLE I 
Definitions 
  2                     Section 1.1       “Accounts”    2    Section 1.2   
“Annual Open Enrollment Period”    2    Section 1.3    “Base Salary”    2   
Section 1.4    “Board of Directors”    2    Section 1.5    “Bonus”    2   
Section 1.6    “Change in Control”    2    Section 1.7    “Code”    4    Section
1.8    “Committee”    4    Section 1.9    “Common Stock”    4    Section 1.10   
“Company”    4    Section 1.11    “Company Discretionary Credits”    4   
Section 1.12    “Company Discretionary Credit Account”    4    Section 1.13   
“Company Matching Credits”    4    Section 1.14    “Company Matching Credit
Account”    4    Section 1.15    “Deferral Election”    4    Section 1.16   
“Deferred Bonus”    4    Section 1.17    “Deferred Bonus Account”    4   
Section 1.18    “Deferred Bonus Election”    4    Section 1.19    “Deferred
Equity-Based Compensation”    5    Section 1.20    “Deferred Equity-Based
Compensation Account”    5    Section 1.21    “Deferred Equity-Based
Compensation Election”    5    Section 1.22    “Deferred Salary”    5    Section
1.23    “Deferred Salary Account”    5    Section 1.24    “Deferred Salary
Election”    5    Section 1.25    “Deferred SERP Distribution”    5    Section
1.26    “Deferred SERP Distribution Account”    5    Section 1.27    “Deferred
SERP Distribution Election”    5    Section 1.28    “Deferred Stock Account”   
5    Section 1.29    “Deferred Stock Election”    5    Section 1.30   
“Disabled”    5    Section 1.31    “Dividend Reinvestment Return”    5   
Section 1.32    “Equity-Based Compensation”    6    Section 1.33   
“Equity-Based Compensation Plan”    6    Section 1.34    “ERISA”    6    Section
1.35    “Fiscal Year”    6    Section 1.36    “Investment Election”    6   
Section 1.37    “Investment Options”    6    Section 1.38    “NYSE”    6 


--------------------------------------------------------------------------------




Section 1.39        “Other Stock-Based Awards”    6 

Section 1.40    “Participant”    6 

Section 1.41    “Performance Units”    6 

Section 1.42    “Plan”    6 

Section 1.43    “Plan Year” means the calendar year    6 

Section 1.44    “Restricted Stock Units”    6 

Section 1.45    “SERP”    6 

Section 1.46    “Stock Award Plan”    7 

Section 1.47    “Stock Trust”    7           
ARTICLE II 
  Eligibility and Participation    8           
         
Section 2.1    Eligibility    8 

Section 2.2    Participation    8           
ARTICLE III 
  Deferral Elections and Deferral Periods    11           

Section 3.1    Deferred Salary Election    11 

Section 3.2    Deferred Bonus Election    11 

Section 3.3    Deferred Equity-Based Compensation Election    12 

Section 3.4    Deferred SERP Distribution Election    12 

Section 3.5    Company Matching Credits    13 

Section 3.6    Company Discretionary Credits    13 

Section 3.7    Deferral Period    13 

Section 3.8    Modification of Deferral Period    14             
ARTICLE IV 
  Participants’ Accounts    15             

Section 4.1    Crediting of Employee Deferrals and Company Matching     

    and Discretionary Credits    15 

Section 4.2    Investment Election    15 

Section 4.3    Hypothetical Earnings    15 

Section 4.4    Vesting    18 

Section 4.5    Account Statements    18         
ARTICLE V 
  Distributions and Withdrawals    19         

Section 5.1    Timing of Distribution    19 

Section 5.2    Form of Distribution    22         
ARTICLE VI 
  General Provisions    25         

Section 6.1    Unsecured Promise to Pay    25 

Section 6.2    Plan Unfunded    25 

Section 6.3    Designation of Beneficiary    25 

Section 6.4    Expenses    26 

Section 6.5    Voting Common Stock    26 

Section 6.6    Non-Assignability    26 

Section 6.7    Mandatory Deferral    26 

Section 6.8    Employment/Participation Rights    26 


-ii-

--------------------------------------------------------------------------------



  Section 6.9    Severability    27    Section 6.10    No Individual Liability 
  27    Section 6.11    Tax Withholding    27    Section 6.12    Applicable Law 
  28    Section 6.13    Incompetency    28    Section 6.14    Notice of Address 
  28            ARTICLE VII    Administration    29                      
Section 7.1        Committee    29    Section 7.2    Claims Procedure    29     
      ARTICLE VIII    Amendment, Termination and Effective Date    30           
  Section 8.1    Amendment of the Plan    30    Section 8.2    Termination of
the Plan    30    Section 8.3    No Impairment of Benefits    30    Section 8.4 
  Effective Date    30 


-iii-

--------------------------------------------------------------------------------



BECTON, DICKINSON AND COMPANY

DEFERRED COMPENSATION PLAN

Amended and Restated as of March 22, 2004

FOREWORD

Effective as of August 1, 1994 (the “Effective Date”), Becton, Dickinson and
Company (the “Company”) adopted the Becton, Dickinson and Company Salary and
Bonus Deferral Plan (the “Plan”) for the benefit of certain of its employees.
The Plan is intended to be an unfunded plan of deferred compensation primarily
for the benefit of a select group of management and highly compensated
employees. To the extent that the Plan permits the voluntary deferral of
bonuses, the Plan is intended to amend and replace the Bonus Deferral Option of
the Becton, Dickinson and Company Executive Bonus Plan.

The purpose of the Plan is to permit those employees of the Company who are part
of a select group of management or highly compensated employees to defer,
pursuant to the provisions of the Plan, a portion of the salaries, bonuses and
other remuneration (including certain equity-based compensation) otherwise
payable to them.

Effective as of August 15, 1996, the Board of Directors of the Company amended
the Plan to permit Participants to have their deferred salaries or deferred
bonuses considered to be invested in Common Stock of the Company, to permit
those Participants to vote a number of shares of Common Stock equal to the
number considered to be held for their benefit under the Plan, and for certain
other purposes.

Effective as of November 1, 2001, the Plan is amended and restated to rename the
Plan as the Becton, Dickinson and Company Deferred Compensation Plan, and to
modify the deferral opportunities and the distribution and withdrawal options
under the Plan, and to make certain other modifications deemed desirable.

Effective as of March 22, 2004, the Plan is amended and restated to permit
participants to defer certain equity-based compensation awarded under the
Becton, Dickinson and Company Stock Award Plan (the “Stock Award Plan”) and the
Becton, Dickinson and Company 2004 Employee and Director Equity-Based
Compensation Plan (the “Equity-Based Compensation Plan”) and to clarify the
Committee’s discretion to require Deferral Elections to be made earlier than
September 30 of a Plan Year with respect to amounts to be paid in a year or
years following the Plan Year. The Plan is also amended to allow reallocations
from a Participant’s Deferred Stock Account to other Investment Options.

--------------------------------------------------------------------------------



ARTICLE I

Definitions

          Section 1.1 “Accounts” means the bookkeeping accounts established
under the Plan, if any, on behalf of a Participant and includes earnings
credited thereon or losses charged thereto.

          Section 1.2 “Annual Open Enrollment Period” means the annual period
designated by the Committee, which ends not later than the December 31 of a Plan
Year, during which a Participant may make or change elections to defer annual
Base Salary, Bonuses, Equity-Based Compensation, and SERP distributions.
Notwithstanding the foregoing, the Annual Open Enrollment Period for 2001 shall
be the period designated by the Committee which ends not later than November 9,
2001.

          Section 1.3 “Base Salary” means the base salary or wages otherwise
taken into account under the Becton, Dickinson and Company Savings Incentive
Plan, determined in accordance with the provisions of such plan, but without
regard to the limitation on compensation otherwise required under Code section
401(a)(17), and without regard to any deferrals of the foregoing of compensation
under this or any other plan of deferred compensation maintained by the Company.

          Section 1.4 “Board of Directors” means the Board of Directors of the
Company.

          Section 1.5 “Bonus” means the annual bonus payable under the Company’s
Performance Incentive Plan, or any successor thereto.

          Section 1.6 “Change in Control” of the Company means any of the
following events:

>            (1) the acquisition by any individual, entity or group (within the
> meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
> 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
> (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25%
> or more of either (A) the then-outstanding shares of common stock of the
> Company (the “Outstanding Company Common Stock”) or (B) the combined voting
> power of the then-outstanding voting securities of the Company entitled to
> vote generally in the election of directors (the “Outstanding Company Voting
> Securities”); provided, however, that, for purposes of this Section 1.6, the
> following acquisitions shall not constitute a Change of Control: (i) any
> acquisition directly from the Company, (ii) any acquisition by the Company,
> (iii) any acquisition by any employee benefit plan (or related trust)
> sponsored or maintained by the Company or any affiliated company, (iv) any
> acquisition by any corporation pursuant to a transaction that complies with
> Sections 1.6(3)(A), 1.6(3)(B) and 1.6(3)(C), or (v) any acquisition that the
> Board determines, in good faith, was inadvertent, if the acquiring Person
> divests as promptly as practicable a sufficient amount of the Outstanding
> Company Common Stock and/or the Outstanding

--------------------------------------------------------------------------------



> Company Voting Securities, as applicable, to reverse such acquisition of 25%
> or more thereof.
> 
>           (2) Individuals who, as of April 24, 2000, constitute the Board (the
> “Incumbent Board”) cease for any reason to constitute at least a majority of
> the Board; provided, however, that any individual becoming a director
> subsequent to April 24, 2000 whose election, or nomination for election as a
> director by the Company’s shareholders, was approved by a vote of at least a
> majority of the directors then comprising the Incumbent Board shall be
> considered as though such individual were a member of the Incumbent Board, but
> excluding, for this purpose, any such individual whose initial assumption of
> office occurs as a result of an actual or threatened election contest with
> respect to the election or removal of directors or other actual or threatened
> solicitation of proxies or consents by or on behalf of a Person other than the
> Board.
> 
>           (3) Consummation of a reorganization, merger, consolidation or sale
> or other disposition of all or substantially all of the assets of the Company
> (a “Business Combination”), in each case, unless, following such Business
> Combination, (A) all or substantially all of the individuals and entities that
> were the beneficial owners of the Outstanding Company Common Stock and the
> Outstanding Company Voting Securities immediately prior to such Business
> Combination beneficially own, directly or indirectly, more than 60% of the
> then-outstanding shares of common stock and the combined voting power of the
> then-outstanding voting securities entitled to vote generally in the election
> of directors, as the case may be, of the corporation resulting from such
> Business Combination (including, without limitation, a corporation that, as a
> result of such transaction, owns the Company or all or substantially all of
> the Company’s assets either directly or through one or more subsidiaries) in
> substantially the same proportions as their ownership immediately prior to
> such Business Combination of the Outstanding Company Common Stock and the
> Outstanding Company Voting Securities, as the case may be, (B) no Person
> (excluding any corporation resulting from such Business Combination or any
> employee benefit plan (or related trust) of the Company or such corporation
> resulting from such Business Combination) beneficially owns, directly or
> indirectly, 25% or more of, respectively, the then-outstanding shares of
> common stock of the corporation resulting from such Business Combination or
> the combined voting power of the then-outstanding voting securities of such
> corporation, except to the extent that such ownership existed prior to the
> Business Combination, and (C) at least a majority of the members of the board
> of directors of the corporation resulting from such Business Combination were
> members of the Incumbent Board at the time of the execution of the initial
> agreement or of the action of the Board providing for such Business
> Combination; or
> 
>           (4) Approval by the shareholders of the Company of a complete
> liquidation or dissolution of the Company.

--------------------------------------------------------------------------------



          Section 1.7 “Code” means the Internal Revenue Code of 1986, as
amended, or any successor statute.

          Section 1.8 “Committee” means the committee that is responsible for
administering the Plan. The Committee shall consist of three or more employees
of the Company as determined by, and appointed by, the Board of Directors. The
Committee may delegate pursuant to a written authorization (including, by way of
illustration, through a contract, memorandum, or other written delegation
document) any or all of its responsibilities involving ongoing day-to-day
administration or ministerial acts, as set forth in this Plan to one or more
individuals or service-providers. In any case where this Plan refers to the
Committee, such reference is deemed to be a reference to any delegate of the
Committee appointed for such purpose.

          Section 1.9 “Common Stock” means the common stock ($1.00 par value) of
the Company, including any shares into which it may be split, subdivided or
combined.

          Section 1.10 “Company” means Becton, Dickinson and Company and any
successor to such corporation by merger, purchase or otherwise.

          Section 1.11 “Company Discretionary Credits” means the amounts
credited to a Participant’s Company Discretionary Credit Account, if any,
pursuant to Section 3.6.

          Section 1.12 “Company Discretionary Credit Account” means the
bookkeeping account established under Section 3.6, if any, on behalf of a
Participant and includes any earnings credited thereon or losses charged thereto
pursuant to Article IV.

          Section 1.13 “Company Matching Credits” means the amounts credited to
a Participant’s Company Matching Credit Account, if any, pursuant to Section
3.5.

          Section 1.14 “Company Matching Credit Account” means the bookkeeping
account established under Section 3.5, if any, on behalf of a Participant and
includes any earnings credited thereon or losses charged thereto pursuant to
Article IV.

          Section 1.15 “Deferral Election” means the Participant’s election to
participate in this Plan and defer amounts eligible for deferral in accordance
with the Plan terms. Except as the context otherwise requires, references herein
to Deferral Elections include any subsequent modifications of a prior Deferral
Election.

          Section 1.16 “Deferred Bonus” means the amount of a Participant’s
Bonus that such Participant has elected to defer until a later year pursuant to
an election under Section 3.2.

          Section 1.17 “Deferred Bonus Account” means the bookkeeping account
established under Section 3.2 on behalf of a Participant, and includes any
earnings credited thereon or losses charged thereto pursuant to Article IV.

          Section 1.18 “Deferred Bonus Election” means the election by a
Participant under Section 3.2 to defer a portion of the Participant’s Bonus
until a later year.

--------------------------------------------------------------------------------



          Section 1.19 “Deferred Equity-Based Compensation” means the amount of
a Participant’s Equity-Based Compensation that such Participant has elected to
defer until a later year pursuant to an election under Section 3.3.

          Section 1.20 “Deferred Equity-Based Compensation Account” means the
bookkeeping account established under Section 3.3 on behalf of a Participant,
and includes any earnings credited thereon or losses charged thereto pursuant to
Section 4.3(b) .

          Section 1.21 “Deferred Equity-Based Compensation Election” means the
election by a Participant under Section 3.3 to defer a portion of the
Participant’s Equity-Based Compensation.

          Section 1.22 “Deferred Salary” means the amount of a Participant’s
Base Salary that such Participant has elected to defer until a later year
pursuant to an election under Section 3.1.

          Section 1.23 “Deferred Salary Account” means the bookkeeping account
established under Section 3.1 on behalf of a Participant, and includes any
earnings credited thereon or losses charged thereto pursuant to Article IV.

          Section 1.24 “Deferred Salary Election” means the election by a
Participant under Section 3.1 to defer until a later year a portion of his or
her Base Salary.

          Section 1.25 “Deferred SERP Distribution” means the amount of a
Participant’s SERP distribution that such Participant has elected to defer under
this Plan pursuant to an election under Section 3.4.

          Section 1.26 “Deferred SERP Distribution Account” means the
bookkeeping account established under Section 3.4 on behalf of a Participant,
and includes any earnings credited thereon or losses charged thereto pursuant to
Article IV.

          Section 1.27 “Deferred SERP Distribution Election” means the election
by a Participant under Section 3.4 to defer all or a portion of the
Participant’s SERP distribution.

          Section 1.28 “Deferred Stock Account” means the bookkeeping account
established under Section 4.3(b) on behalf of a Participant and includes, in
addition to amounts stated in that Section, any Dividend Reinvestment Return
credited thereon.

          Section 1.29 “Deferred Stock Election” means the election by a
Participant under Section 4.3(b) to have applicable deferred amounts credited in
the form of Common Stock to the Participant’s Deferred Stock Account.

          Section 1.30 “Disabled” means that a Participant is totally and
permanently disabled as defined in the Company’s Long-Term Disability Plan.

          Section 1.31 “Dividend Reinvestment Return” means the amounts which
are credited to each Participant’s Deferred Stock Account pursuant to Section
4.3(b) to reflect dividends declared by the Company on its Common Stock.

--------------------------------------------------------------------------------



          Section 1.32 “Equity-Based Compensation” means (i) November 24, 2003,
awards granted under the Stock Award Plan and (ii) Restricted Stock Units,
Performance Units, and Other Stock-Based Awards granted under Sections 7, 8, and
9 of the Equity-Based Compensation Plan, and does not include any such awards
that qualify as vested stock, restricted stock, stock option awards, or stock
appreciation rights.

          Section 1.33 “Equity-Based Compensation Plan” means the Becton,
Dickinson and Company 2004 Employee and Director Equity-Based Compensation Plan.

          Section 1.34 “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended, or any successor statute.

          Section 1.35 “Fiscal Year” means the fiscal year of the Company, which
currently is the twelve month period commencing on the first day of October and
ending on the last day of September of the following calendar year.

          Section 1.36 “Investment Election” means the Participant’s election to
have deferred amounts credited with hypothetical earnings credits (or losses)
that track the investment performance of the Investment Options and/or Company
Common Stock in accordance with Article IV.

          Section 1.37 “Investment Options” means those hypothetical targeted
investment options designated by the Committee as measurements of the rate of
return to be credited to (or charged against) amounts deferred to Participants’
Accounts.

          Section 1.38 “NYSE” means The New York Stock Exchange.

          Section 1.39 “Other Stock-Based Awards” means awards granted under
Section 9 of the Equity-Based Compensation Plan.

          Section 1.40 “Participant” means a common law employee of the Company
who meets the eligibility requirements for a deferral under this Plan as set
forth in Article II and who is eligible to elect to defer amounts under this
Plan in accordance with Article III.

          Section 1.41 “Performance Units” means awards granted under Section 8
of the Equity-Based Compensation Plan.

          Section 1.42 “Plan” means the Becton, Dickinson and Company Deferred
Compensation Plan (previously the Becton, Dickinson and Company Salary and Bonus
Deferral Plan) as from time to time in effect.

          Section 1.43 “Plan Year” means the calendar year.

          Section 1.44 “Restricted Stock Units” means Restricted Stock Units
granted under Section 7 of the Equity-Based Compensation Plan.

          Section 1.45 “SERP” means the Becton, Dickinson and Company Retirement
Benefit Restoration Plan, as from time to time in effect.

--------------------------------------------------------------------------------



          Section 1.46 “Stock Award Plan” means the Becton, Dickinson and
Company Stock Award Plan as the same may be amended from time to time.

          Section 1.47 “Stock Trust” means the Becton, Dickinson and Company
Deferred Salary and Bonus Trust established as of August 15, 1996 between the
Company and Wachovia Bank of North Carolina, N.A., as amended from time to time
thereafter.

--------------------------------------------------------------------------------



ARTICLE II

Eligibility and Participation

Section 2.1
           Eligibility       
(a)
 
An individual shall be eligible to become a Participant in this Plan if the
individual meets the following requirements:
      (i)          
the individual is a common law employee of a unit of the Company (or of one of
its subsidiaries) to which the Plan has been adopted pursuant to a decision by,
or with the approval of, the Board of Directors;
      (ii)
the individual is not a nonresident alien of the United States receiving no
United States source income within the meaning of sections 861(a)(3) or
911(d)(2) of the Code; and
      (iii)
the employee has annualized Base Salary of $100,000 or more for the calendar
year in which the Deferral Election is required to be made.
 
(b)
 
The Committee shall have the ability to adjust, prospectively for any Plan Year,
the dollar limitation in Section 2.1(a)(iii).
 
(c)
  The Committee may also:       (i)
designate as ineligible particular individuals, groups of individuals or
employees of business units who otherwise would be eligible under Section
2.1(a); or
      (ii)
designate as eligible particular individuals, groups of individuals or employees
of business units who otherwise would be ineligible under Section 2.1(a).
 
(d)
 
An employee who, at any time, ceases to meet the foregoing eligibility
requirements, as determined in the sole discretion of the Committee, shall
thereafter cease to be a Participant eligible to continue making deferrals under
the Plan, and any deferral elections then in effect shall cease to be effective.
In such case, the individual may remain a Participant in the Plan with respect
to amounts already deferred prior to the date such individual ceased to be an
active Participant.
       
Section 2.2
  Participation       
(a)
 
Deferral Election. As soon as practicable after the Committee determines that an
employee is eligible to become a Participant, the Committee shall

 

--------------------------------------------------------------------------------



   
provide the Participant with the appropriate election forms with which a
Participant may make a Deferral Election. In the case of an employee who first
becomes eligible during a Plan Year, such Deferral Election may be made within
the first thirty (30) days of eligibility with respect to any Salary to be
earned thereafter for the remainder of the Plan Year. In the case of a
newly-hired participant, such Deferral Election within the first thirty (30)
days of eligibility may also be made with respect to any Equity- Based
Compensation awarded or granted at the time of hire and to be earned thereafter.
In the case of Bonus awards granted in 2004 and 2005 and Equity-Based
Compensation awards granted in 2003 and 2004, the Deferred Bonus and Deferred
Equity-Based Compensation Elections shall be made by September 30, 2004, or such
earlier time determined by the Committee. In the event that such Deferred Bonus
and Deferred Equity- Based Compensation Elections are required by the Committee
to be made earlier than September 30, 2004, in order that the Deferral Elections
will be grandfathered under certain proposed legislation, but the legislation,
as enacted, does not grandfather the Deferral Elections, the early Deferral
Elections shall be void. If the Participant does not return the completed forms
to the Committee at such time as required by the Committee, the Participant will
not be allowed to participate in the Plan until the next Annual Open Enrollment
Period. All Deferral Elections hereunder (including any modifications of prior
Deferral Elections otherwise permitted under the Plan) may be made in accordance
with written, electronic or telephonic procedures prescribed by the Committee.
               (b)           
Contents of Deferral Election. A Participant’s Deferral Election must be made in
the manner designated by the Committee and must be accompanied by:
      (i)          
an election to defer Base Salary, Bonus, and/or Company Matching Credits and,
with respect to deferrals made on or after January 1, 2002, and through December
31, 2003, a single deferral period election and distribution option election
with respect to all such amounts deferred for any Plan Year (all such amounts
deferred with respect to any Plan Year shall be treated as a single category of
deferral for purposes of determining deferral periods and distribution options),
and, with respect to amounts deferred after December 31, 2003, a single deferral
period election and distribution option election with respect to Base Salary and
Company Matching Credit (Base Salary and Company Matching Credit deferrals with
respect to any Plan Year shall be treated as a single category of deferral for
purposes of determining deferral periods and distribution options) and separate
deferral period and distribution option elections with respect to Bonus;
 

--------------------------------------------------------------------------------



                             (ii)         
an election to defer Equity-Based Compensation and a deferral period election
with respect to Equity-Based Compensation, as determined by the Committee;
    (iii)
an election to defer SERP distributions and any Company Discretionary Credits
and a separate deferral period election with respect to each such separate
category of deferral;
    (iv)
an Investment Election (except with respect to an Equity-Based Compensation
Election, which shall automatically be credited to a Deferred Stock Account for
investment return purposes);
    (v)
a designation of a beneficiary or beneficiaries to receive any deferred amounts
owed upon the Participant’s death;
    (vi)
subject to section 2.2(b)(i), a designation as to the form of distribution for
each separate year’s deferral and each separate category of deferral; provided,
however, that if no specific election is made with respect to any deferred
amount, the Participant will be deemed to have elected to receive such amounts
in the form of a lump sum distribution (in cash and, solely to the extent
distributable amounts are credited to the Participant’s Deferred Stock Account
at the time of the distribution, shares of Common Stock);
    (vii)
an application for a policy of life insurance under which the Participant is the
insured and the Company is the sole owner of and beneficiary under such policy;
and
    (viii)
such additional information as the Committee deems necessary or appropriate.
 

--------------------------------------------------------------------------------



ARTICLE III

Deferral Elections and Deferral Periods

Section 3.1
           Deferred Salary Election       
(a)
 
Each Participant who has elected to defer the maximum pre-tax elective deferral
that is permitted for a calendar year under the Becton, Dickinson and Company
Savings Incentive Plan and under Code section 402(g) may make a Deferred Salary
Election with respect to Base Salary otherwise to be paid in such calendar year,
provided that a valid Deferred Salary Election is made by the date specified in
Section 3.1(b). A Participant may elect to defer from 1% to 75% of the
Participant’s Base Salary (in increments of 1%); provided, however, that the
Participant must elect a Deferred Salary amount of at least $5,000.
Notwithstanding the foregoing, any Deferred Salary Election must be made in a
manner that will ensure that the Participant is paid a sufficient amount of Base
Salary that will allow adequate amounts available for (i) any pre-tax elective
deferrals under the Becton, Dickinson and Company Savings Incentive Plan, and
(ii) any amounts to be deferred by the Participant in order to participate in
any other benefit programs maintained by the Company.
 
(b)
 
Except with respect to Deferred Salary Elections made by Participants who first
become eligible to participate during a Plan Year (which elections must be made
as specified in Section 2.2(a)), a Deferred Salary Election with respect to Base
Salary for a particular calendar year must be made on or before the December 31
(November 9, 2001 with respect to salary earned during the 2002 year) preceding
the commencement of such calendar year or at such earlier time as determined by
the Committee. Once a Deferred Salary Election is made, it shall be irrevocable
for the applicable calendar year and apply only to Base Salary otherwise to be
paid during the applicable calendar year. Such Deferred Salary shall be credited
to the Participant’s Deferred Salary Account as of the first business day after
the last day of each payroll period.
 
Section 3.2
  Deferred Bonus Election   
(a)
 
Each Participant may elect to make a Deferred Bonus Election with respect to a
Bonus otherwise to be paid in the calendar year immediately following (or, in
the discretion of the Committee, in a later year following) the year of the
Participant’s Deferred Bonus Election. A Participant may elect to defer from 1%
to 100% of the Participant’s Bonus (in increments of 1%); provided, however,
that the Participant’s Deferred Bonus Election must result in a deferral of at
least $5,000.

 

--------------------------------------------------------------------------------



(b)
  A Deferred Bonus Election with respect to any Bonus to be paid in a particular
calendar year must be made on or before the September 30 preceding the
commencement of such calendar year (November 9, 2001 with respect to Bonus
amounts to be paid in 2002) or at such earlier time as determined by the
Committee. Once made, a Deferred Bonus Election cannot be changed or revoked
except as provided herein. Such Deferred Bonus shall be credited to the
Participant’s Deferred Bonus Account as of the first business day in January of
the year that the Bonus otherwise would have been paid to the Participant in the
absence of any deferral hereunder.    

Section 3.3            Deferred Equity-Based Compensation Election      
(a)
 
To the extent permitted by law on a tax deferred basis, each Participant may
elect to make a Deferred Equity-Based Compensation Election with respect to
Equity-Based Compensation otherwise to be paid in the calendar year immediately
following (or, in the discretion of the Committee, in a later year following)
the year of the Participant’s Deferred Equity-Based Compensation Election. A
Participant may elect to defer from 1% to 100% of the Participant’s Equity-Based
Compensation, and may make separate elections with respect to each of the
Participant’s Restricted Stock Units, Performance Units, Other Stock-Based
Awards, and November 24, 2003, awards under the Stock Award Plan, provided,
however, that the Participant’s total Equity-Based Compensation Election must
result in a deferral of at 100 units of Equity-Based Compensation.
 
(b)
 
A Deferred Equity-Based Compensation Election with respect to any Equity-Based
Compensation to be paid in a particular calendar year must be made on or before
September 30 preceding the commencement of such calendar year or at such earlier
time as determined by the Committee. Once made, a Deferred Equity-Based
Compensation Election cannot be changed or revoked except as provided herein.
Such Deferred Equity- Based Compensation shall be credited to the Participant’s
Deferred Equity-Based Compensation Account as soon as practicable after the
Equity-Based Compensation otherwise would vest and be paid, and will be credited
for investment tracking purposes to the Participant’s Deferred Stock Account
under Section 4.3(b).
 
Section 3.4
  Deferred SERP Distribution Election  
(a)
 
Each Participant who is otherwise a participant in the SERP may elect to make a
Deferred SERP Distribution Election, at the time specified in subsection (b)
below, with respect to a SERP distribution that is otherwise to be paid to the
Participant. A Participant may elect to defer from 1% to 100% of the
Participant’s applicable SERP distribution (in increments of 1%); provided,
however, that the total of the Participant’s Deferred SERP Distribution Election
must result in a deferral of at least $5,000.

 

--------------------------------------------------------------------------------



(b)
 
A Deferred SERP Distribution Election with respect to any SERP distribution
payable during a particular calendar year must be made at least one year before
the date that the SERP distribution is otherwise payable to the Participant.
Once made, a Deferred SERP Distribution Election cannot be changed or revoked
except as provided herein. Such Deferred SERP Distribution shall be credited to
the Participant’s Deferred SERP Distribution Account as soon as practicable
after such amount would otherwise have been payable to the Participant. If the
Participant otherwise becomes entitled to a SERP distribution after having made
such an election and before the end of such one-year period, such election shall
be ineffective and the applicable SERP distribution shall not be deferred
hereunder.
  Section 3.5            Company Matching Credits          
If a Participant has made a Deferred Salary Election in accordance with Section
3.1 and, as a result of such Deferred Salary Election, the Participant is
entitled to a lower matching contribution amount under the SIP, then the
Participant shall be eligible to have Company Matching Credits credited to the
Participant’s Company Matching Credit Account. The amount of such Company
Matching Credits shall equal the amount of the matching contribution to which
the Participant would have been entitled under the SIP had the Participant not
made any Deferred Salary Election for the Plan Year under this Plan (taking into
account all applicable Code limitations that limit the amount of matching
contributions under the SIP) less an amount equal to the actual matching
contribution to which the Participant is entitled under the SIP for the Plan
Year. Such amounts shall be credited to the Participant’s Company Matching
Credit Account as soon as practicable after the end of the Plan Year and shall
be subject to the vesting schedule described in Article IV.
      Section 3.6   Company Discretionary Credits          
The Company may, in its sole discretion, provide for additional credits to all
or some Participants’ Accounts at any time. Such amounts shall be credited to
the Participant’s Company Discretionary Credit Account and shall be subject to
the vesting schedule established by the Company at the time such amounts are
credited.
     
Section 3.7
  Deferral Period           
With respect to amounts deferred in accordance with Sections 3.1 through 3.6, in
accordance with section 2.2(b), each Participant must elect the deferral period
for each separate category of deferral. Subject to the additional deferral
provisions of Section 3.8 and the acceleration provisions of Article V, a
Participant’s deferral period may be for a specified number of years or until a
specified date, subject to any

 

--------------------------------------------------------------------------------



   
limitations that the Committee in its discretion may choose to apply, provided
that, in all events, a deferral period must be for at least two (2) years from
the first day of the Plan Year in which the deferred amounts would otherwise be
payable (or, in the case of amounts described in Section 3.5 or Section 3.6,
credited to the Participant’s Account). However, notwithstanding the deferral
period otherwise specified, payments shall be paid or begin to be paid under the
Plan in accordance with the mandatory distribution provisions in Article V.
      Section 3.8            Modification of Deferral Period       
(a)
 
With respect to any previously deferred amount credited to a Participant’s
Accounts, a Participant may request that the Committee approve an additional
deferral period of at least two (2) years from the date the previously deferred
amounts were otherwise payable. Any such request must be made by written notice
to the Committee at least twelve (12) months before the expiration of the
deferral period for any previously deferred amount with respect to which an
additional deferral election is requested. A separate additional deferral
election is required to be made for each separate category of previously
deferred amount that is treated as subject to a single deferral period election
under section 2.2(b) above. Each such additional deferral election request shall
include a newly designated manner of payment election in accordance with the
provision of Section 5.2 below. No more than two such extensions may be elected
by a Participant with respect to any specific deferred amount.
 
(b)
 
With respect to any previously deferred amount credited to a Participant’s
Accounts, a Participant may request that the Committee approve an accelerated
deferral date with respect to amounts that are not otherwise payable for at
least three (3) years from the date of such request, provided that the resulting
accelerated deferral date may not be any earlier than two (2) years from the
date of such Participant election. A separate deferral modification election is
required to be made for each separate category of previously deferred amount
that is treated as subject to a single deferral period election under section
2.2(b) above. Each such modified deferral period request shall include a newly
designated manner of payment election in accordance with the provisions of
Section 5.2 below. No more than two such modifications may be elected by a
Participant with respect to any specific deferred amount.
 

--------------------------------------------------------------------------------



ARTICLE IV

Participants’ Accounts

 

Section 4.1            Crediting of Employee Deferrals and Company Matching and 
Discretionary Credits           
Deferrals to this Plan that are made under Article III shall be credited to the
Participant’s Accounts in accordance with such rules established by the
Committee from time to time. Each Participant’s Accounts shall be administered
in a way to permit separate Deferral Elections, deferral periods, and Investment
Elections with respect to various Plan Year deferrals and compensation types as
the Committee determines, in its sole discretion, are necessary or appropriate.
      Section 4.2   Investment Election          
Effective January 1, 2002, all balances reflected through December 31, 2001
credited to the Accounts of Participants who are not actively employed on
January 1, 2002 shall continue to be credited with earnings (or charged with
losses) to reflect the income (or loss) that would have been earned had the
deferred amounts been invested in the Investment Options then in effect with
respect to such Participants. With respect to amounts credited to all other
Participants’ Accounts under the Plan, Participants’ Investment Elections with
respect to deferred amounts hereunder shall be made pursuant to the written,
telephonic or electronic methods prescribed by the Committee and subject to such
rules on Investment Elections and Investment Options as established by the
Committee from time to time. Upon receipt by the Committee, and in accordance
with rules established by the Committee, an Investment Election shall be
effective as soon as practicable after receipt and processing of the election by
the Committee. Investment Elections will continue in effect until changed by the
Participant. An eligible Participant (including a Participant who terminates
employment on or after January 1, 2002) may change a prior Investment Election
(or default Investment Election) with respect to deferred amounts on a monthly
basis, by notifying the Committee, at such time and in such manner as approved
by the Committee. Any such changed Investment Election may result in amending
Investment Elections for prior deferrals or for future deferrals or both.
      Section 4.3   Hypothetical Earnings      
(a)
 
General. Subject to Section 4.2, additional hypothetical bookkeeping amounts
shall be credited to (or deducted from) a Participant’s Accounts to reflect the
earnings (or losses) that would have been experienced had

 

--------------------------------------------------------------------------------



                            
the deferred amounts been invested in the Investment Options selected by the
Participant as targeted rates of return, net of all fees and expenses otherwise
associated with the Investment Options. The Committee may add or delete
Investment Options, on a prospective basis, by notifying all Participants whose
Accounts are hypothetically invested in such Options, in advance, and soliciting
elections to transfer deferred amounts so that they track investments in other
Investment Options then available.
 
(b)
 
Company Stock Investment Option. Instead of having deferred amounts credited
with hypothetical earnings (or losses) in accordance with Section 4.3(a), and
subject to Section 4.2, a Participant may elect to have all or part of the
Participant’s deferred amounts (in whole percentage increments) credited in the
form of Common Stock to a Deferred Stock Account. Such an election may be made
as a part of the Participant’s Deferral Election and thereafter on the same
basis as Participants are permitted to make other Investment Elections and using
the same or similar procedures as participants use to make other Investment
Elections under Section 4.2. In addition, any amounts credited to a
Participant’s Accounts other than the Participant’s Deferred Stock Account may
be transferred for hypothetical investment tracking purposes to the
Participant’s Deferred Stock Account. In all events, once amounts are credited
to a Participant’s Deferred Stock Account, no Investment Election may cause
amounts credited to a Participant’s Deferred Stock Account to be transferred for
hypothetical investment tracking purposes to a Participant’s Accounts other than
the Participant’s Deferred Stock Account. All distributions of amounts credited
to a Participant’s Deferred Stock Account may only be distributed in whole
shares of Common Stock (with cash for fractional shares).
      A Participant’s Deferred Stock Account will be credited:       (i)
          
as of the first business day after the last day of each bi-weekly payroll
period, with the number of shares of Common Stock (in whole shares and
fractional shares, as determined by the Committee) determined by dividing the
Participant’s deferred amounts attributable to Deferred Salary for such
bi-weekly payroll period subject to the Deferred Stock Election by the price for
shares of Common Stock, determined by the Committee, as of the day such deferred
amounts are credited to the Participant’s Account; and
      (ii)
annually, as of the first business day in January of each calendar year, with
the number of shares of Common Stock (in whole shares and fractional shares, as
determined by the Committee) determined by dividing the portion of the
Participant’s Deferred Bonus and Company Matching Credits subject to the
Deferred Stock Election by the price for shares of Common Stock, determined by
the
 

--------------------------------------------------------------------------------



                             
Committee, as of the day such deferred amounts are credited to the Participant’s
Accounts; and
    (iii)         
at such other times as the Committee determines with respect to all other
deferred amounts under the Plan, with the number of shares of Common Stock (in
whole shares and fractional shares, as determined by the Committee) determined
by dividing the portion of the Participant’s deferred amounts to be credited in
the Deferred Stock Account by the price for shares of Common Stock, determined
by the Committee, as of the day such deferred amounts are credited to the
Participant’s Account, or, in the case of deferred amounts measured in stock
units, by crediting the account with the same number of shares of Common Stock.
   

If the Company enters into transactions involving stock splits, stock dividends,
reverse splits or any other recapitalization transactions, the number of shares
of Common Stock credited to a Participant’s Deferred Stock Account will be
adjusted (in whole shares and fractional shares, as determined by the Committee)
so that the Participant’s Deferred Stock Account reflects the same equity
percentage interest in the Company after the recapitalization as was the case
before such transaction.

If at least a majority of the Company’s stock is sold or exchanged by its
shareholders pursuant to an integrated plan for cash or property (including
stock of another corporation) or if substantially all of the assets of the
Company are disposed of and, as a consequence thereof, cash or property is
distributed to the Company’s shareholders, each Participant’s Deferred Stock
Account will, to the extent not already so credited under this Section 4.3(b),
be (i) credited with the amount of cash or property receivable by a Company
shareholder directly holding the same number of shares of Common Stock as is
credited to such Participant’s Deferred Stock Account and (ii) debited by that
number of shares of Common Stock surrendered by such equivalent Company
shareholder.

Each time the Company declares a dividend on its Common Stock, each
Participant’s Deferred Stock Account will be credited with a Dividend
Reinvestment Return equal to that number of shares of Common Stock (in whole
shares and fractional shares, as determined by the Committee) determined by
dividing (i) the amount that would have been paid (or the fair market value
thereof, if the dividend is not paid in cash) to the Participant on the total
number of shares of Common Stock credited to the Participant’s Deferred Stock
Account had that number of shares of Common Stock been held by such Participant
by (ii) the price for shares of Common Stock, determined by the Committee, as of
the dividend payment date.

   

--------------------------------------------------------------------------------



(c)
           Limitations on Allocations and Reallocations to and From Deferred
Stock Account.          
Pursuant to the Policy Statement on Insider Trading and Compliance, as the same
may be amended (the “Policy”), there are time periods (each, a “blackout
period”) during which time Participants may not effect transactions, directly or
indirectly, in Company equity securities. Under the Policy, the Company’s
Corporate Secretary may also impose additional blackout periods with respect to
some or all Participants. Participants whose ability to effect transactions is
prohibited during such blackout periods also will be prohibited during such
periods from making any Investment Election or Deferred Stock Election that
increases or decreases the amount credited to the participant’s Deferred Stock
Account. The Committee, at the direction of the Company’s Corporate Secretary,
shall adopt and implement procedures to ensure that the provisions of this
Paragraph are carried out.
      Section 4.4   Vesting          
At all times a Participant shall be fully vested in his Deferred Salary,
Deferred Bonus, Deferred Equity-Based Compensation, and Deferred SERP
Distribution Accounts hereunder (including any earnings or losses and Dividend
Reinvestment Return thereon). A Participant shall become vested in any Company
Matching Credits in the same manner and to the same extent as the Participant is
vested in matching contributions otherwise credited to the Participant under the
Becton, Dickinson and Company Savings Incentive Plan. A Participant shall become
vested in any Company Discretionary Credits pursuant to the vesting schedule
established by the Company at the time such Credits, if any, are made. Except as
otherwise provided in Section 5.1(b) (death) or Section 5.1(c) (disability), if
a Participant terminates employment at any time prior to becoming fully vested
in amounts credited to the Participant’s Accounts hereunder, the nonvested
amounts credited to the Participant’s Accounts shall be immediately forfeited
and the Participant shall have no right or interest in such nonvested deferred
amounts.
      Section 4.5   Account Statements          
Within 60 days following the end of each Plan Year (or at such more frequent
times determined by the Committee), the Committee shall furnish each Participant
with a statement of Account which shall set forth the balances of the
individual’s Accounts as of the end of such Plan Year (or as of such time
determined by the Committee), inclusive of tracked earnings (or losses) and any
Dividend Reinvestment Return. In addition, the Committee shall maintain records
reflecting each year’s deferrals separately by type of compensation.

 

--------------------------------------------------------------------------------



ARTICLE V

Distributions and Withdrawals

 

Section 5.1            Timing of Distribution      
(a)
 
Time of Distribution – Distributions Other than Death, Disability, or Scheduled
Distributions. Except as otherwise provided herein in the case of a Participant
who retires and subject to Section 5.1(d), a Participant’s vested Accounts shall
be paid or commence to be paid, in the form of distribution elected in a
particular Deferral Election (subject to Section 5.2), at such date as
determined in the sole discretion of the Committee following the earlier of: (i)
the Participant’s termination of employment, or (ii) the date otherwise
specified in the Participant’s Deferral Election. In the case of a Participant
who retires from employment hereunder (as defined below), and subject to Section
5.1(d), a Participant’s vested Accounts shall be paid or commence to be paid, in
the form of distribution elected in a particular Deferral Election (subject to
Section 5.2), at such date as determined in the sole discretion of the Committee
following the later of: (i) the Participant’s retirement from active employment
(or, in the case of certain Equity-Based Compensation that vests one year after
retirement, one year after retirement), or (ii) the date otherwise specified in
the Participant’s Deferral Election; provided however that, in all events
distributions to such a retired Participant must be made (or commence to be
paid) as of the earlier of the Participant’s attainment of age 70 or death. For
purposes of this Section 5.1(a), a Participant has “retired” from active
employment if:
      (i)       
the Participant terminates from active employment after having attained age 65
with five years of service with the Company or an affiliate;
      (ii)
the Participant terminates from active employment after having attained age 55
with ten years of service with the Company or an affiliate; or
      (iii)
the Committee, in its sole discretion, otherwise determines that the Participant
has retired for this purpose.
 
(b)
 
Timing of Distributions – Participant’s Death. If a Participant dies before the
full distribution of the Participant’s Accounts under this Article V, any
deferred amounts that are not vested and have not previously been forfeited
shall become 100% vested. Unless the Participant had commenced receiving
installment payments, as soon as practicable after the Participant’s death, all
remaining amounts credited to the Participant’s Accounts shall be paid in a
single lump sum payment to the Participant’s
 

--------------------------------------------------------------------------------



 

   
named beneficiary (or beneficiaries). In the absence of any beneficiary
designation, payment shall be made to the personal representative, executor or
administrator of the Participant’s estate. Beneficiary designations may be
changed by a Participant at any time without the consent of the Participant’s
spouse or any prior beneficiary. If the Participant dies after having commenced
to receive installment payments, the Participant’s beneficiary may accelerate
the payment of any remaining installment payments as follows:
            (i)          
The beneficiary may request (within a reasonable time after the Participant’s
death, as specified by the Committee) that all remaining installment payments
that are otherwise to be paid to the beneficiary at least twelve (12) months
after the date of the request be accelerated and paid in a single lump sum
payment as of a date specified by the Committee that is at least twelve (12)
months after the date of the request; or
                      (ii)
The beneficiary may request (within a reasonable time after the Participant’s
death, as specified by the Committee) that all remaining installment payments
that are otherwise to be paid to the beneficiary be accelerated and paid in the
form of an immediate lump sum payment, subject to the requirement that ten
percent (10%) of the remaining amounts be permanently forfeited.
 
(c)
          
Timing of Distributions – Participant’s Disability. Notwithstanding anything in
the Plan to the contrary, if a Participant becomes Disabled, the Participant
will be treated as having terminated employment and any deferred amounts that
are not vested and have not previously been forfeited shall become 100% vested.
Notwithstanding anything in a Participant’s Deferral Election to the contrary
with respect to payment commencement, as soon as practicable after the
Participant becomes Disabled, all remaining amounts credited to the
Participant’s Accounts shall be paid or commence to be paid to the Participant
in the form of distribution elected by the Participant in the Participant’s
Deferral Election. In addition, as soon as practicable after the Participant
becomes Disabled, the Participant may request that the Committee change any
installment distribution election so that amounts subject to the election are
accelerated and paid in the form of a single lump sum distribution. Such
distribution shall be made only if the Committee, taking into account the type
of factors taken into account in the event of a hardship under Section 5.1(f),
in its sole discretion, approves such request.
 
(d)
 
Scheduled Distribution. As a part of the Participant’s Deferral Election, a
Participant may elect to receive a lump sum distribution or annual installments
(over 2, 3, 4 or 5 years, as elected by the Participant) equal to all or any
part of the vested balance of the Participant’s Accounts to be paid (or commence
to be paid) at a scheduled distribution date, subject to
 

--------------------------------------------------------------------------------



   
the timing requirements in Section 5.1(a). For these purposes, the amount of
each installment payment shall be determined by multiplying the value of the
Participant’s remaining vested Accounts subject to the scheduled distribution
election by a fraction, the numerator of which is one (1) and the denominator of
which is the number of calendar years remaining in the installment period. These
scheduled distributions are generally available only for distributions that are
scheduled to commence to be paid while a Participant is employed by the Company.
If a Participant terminates employment before commencing receipt of scheduled
distributions, the timing requirements of Section 5.1(a) shall apply (which
requirements provide for payment upon termination of employment, unless the
Participant has attained retirement age, in which case a later distribution date
may apply). If a Participant terminates employment while receiving scheduled
installment payments, such installment payments shall continue to be paid in the
same form of distribution, subject to the Participant’s right to accelerate the
remaining payments in accordance with Section 5.1(e) or Section 5.1(f).
Notwithstanding the foregoing, if a Participant’s employment is terminated for
cause, as determined by the Company, full payment of all remaining amounts in
such Participant’s Account shall be paid in the form of a single lump sum
payment as soon as practicable after such termination.
 
(e)
 
Early Distribution. Notwithstanding any other provision of the Plan, a
Participant or beneficiary may, at any time prior to or subsequent to
commencement of payments, request in writing to the Committee to have any or all
vested amounts in his or her Accounts paid in an immediate lump sum
distribution, provided that an amount equal to ten percent (10%) of the
requested distribution shall be permanently forfeited from the Participant’s
Accounts prior to such distribution. Any such lump sum distribution shall be
paid as soon as practicable after the Committee’s receipt of the Participant’s
(or beneficiary’s) request. The minimum permitted early distribution under this
Section 5.1(e) shall be $3,000.
 
(f)
 
Hardship Distribution. At any time prior to the time an amount is otherwise
payable hereunder, an active Participant may request a distribution of all or a
portion of any vested amounts credited to the Participant’s Accounts on account
of the Participant’s financial hardship, subject to the following requirements:
                               (i)          
Such distribution shall be made, in the sole discretion of the Committee, if the
Participant has incurred an unforeseeable emergency.
      (ii)
For purposes of this Plan, an “unforeseeable emergency” shall mean an
unanticipated emergency that is caused by an event beyond the control of the
Participant and that would result in severe financial hardship to the
Participant resulting from a sudden
 

--------------------------------------------------------------------------------



     
and unexpected illness or accident of the Participant or of a Participant’s
dependent (as defined in Code section 152(a)), loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant’s control.
The circumstances that will constitute an unforeseeable emergency will depend
upon the facts of each case and be based on the information supplied by the
Participant, in writing, pursuant to the procedure prescribed by the Committee.
In addition to the foregoing, distributions under this subsection shall not be
allowed for purposes of sending a child to college or the Participant’s desire
to purchase a home or other residence. In all events, distributions made on
account of an unforeseeable emergency are limited to the extent reasonably
needed to satisfy the emergency need.
      (iii)
Notwithstanding the foregoing, payment under this subsection may not be made to
the extent that such hardship is or may be relieved:
        (A)     
through reimbursement or compensation by insurance or otherwise,
        (B)
by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or
        (C)
by cessation of deferrals under the Plan.
      (iv)
All distributions under this subsection shall be made in cash as soon as
practicable after the Committee has approved the distribution and that the
requirements of this subsection have been met.
      (v)           The minimum permitted hardship withdrawal shall be $3,000.  
      Section 5.2            Form of Distribution   
(a)
 
General. Except as otherwise provided in this Article V, all amounts payable
from a Participant’s Accounts shall be paid in one of the forms of distribution
described in Subsections (b) and (c) below, as elected by the Participant in a
Deferral Election or as modified by the Participant in accordance with
Subsection (d) below. Any Participant who fails to elect a form of distribution
with respect to any deferral amount (or any compensation type) shall be deemed
to have elected to receive such amounts in the form of a lump sum distribution
in cash and, to the extent distributable amounts are credited to the
Participant’s Deferred Stock Account, in shares of Common Stock (with any
fractional share interest therein paid in cash to the extent of the then fair
market value thereof).

 

--------------------------------------------------------------------------------



(b)
          
Lump Sum Distribution. A Participant may elect, in accordance with such
procedures established by the Committee, to have any vested deferral amounts
credited to his Accounts paid in the form of a single lump sum distribution at
the time otherwise required or permitted under the Plan.
                   


(c)
 
Annual Installment Distributions. A Participant may elect, in accordance with
such procedures established by the Committee, to have any vested deferral
amounts credited to his Accounts paid at the time otherwise required or
permitted in the form of annual installments over a 5, 10 or 15- year period
commencing at the time otherwise required or permitted under the Plan and paid
annually thereafter for the remainder of the installment period (subject to
Section 5.1(b)). For these purposes, the amount of each installment payment
shall be determined by multiplying the value of the Participant’s remaining
vested Accounts by a fraction, the numerator of which is one (1) and the
denominator of which is the number of calendar years remaining in the
installment period. Notwithstanding the foregoing, if a Participant’s employment
is terminated for cause, as determined by the Company, full payment of all
remaining amounts in such Participant’s Account shall be paid in the form of a
single lump sum payment as soon as practicable after such termination.
 
(d)
  Change in Form       (i)          
Notwithstanding the foregoing, in accordance with the written, telephonic or
electronic procedures prescribed by the Committee, a Participant may elect to
change the form applicable to a particular category of deferral at any time,
provided that such election must be made at least twelve (12) consecutive months
before the date on which such distribution otherwise would have been made or
commenced. Any such change that is not in effect for at least the applicable
twelve (12) month period shall be disregarded and the last valid election shall
be substituted in its place. In the absence of such a valid election,
distribution shall be made in the form of a single lump sum distribution in cash
and, to the extent distributable amounts are credited to the Participant’s
Deferred Stock Account, in shares of Common Stock (with any fractional share
interest therein paid in cash to the extent of the then fair market value
thereof).
      (ii)
In addition, with respect to a Participant who has commenced receiving
installment payments, such Participant may elect, pursuant to the written,
telephonic or electronic method prescribed by the Committee (or its delegate),
to have all remaining installment payments that are otherwise to be paid to the
Participant at least twelve (12) months after the date of the election be
accelerated and paid in a single lump sum payment as of a date specified by the
Committee that is at least twelve (12) months after the date of the election.
 

--------------------------------------------------------------------------------



ARTICLE VI

General Provisions

 

Section 6.1
           Unsecured Promise to Pay          
The Company shall make no provision for the funding of any amounts payable
hereunder that (i) would cause the Plan to be a funded plan for purposes of
section 404(a)(5) of the Code, or Title I of ERISA, or (ii) would cause the Plan
to be other than an “unfunded and unsecured promise to pay money or other
property in the future” under Treasury Regulations § 1.83 -3(e); and, except to
the extent specified in the Stock Trust following a “change of control” (as
defined in the Stock Trust) of the Company, the Company shall have no obligation
to make any arrangement for the accumulation of funds to pay any amounts under
this Plan. Subject to the restrictions of the preceding sentence and in Section
4.3, the Company, in its sole discretion, may establish one or more grantor
trusts described in Treasury Regulations § 1.677(a) -1(d) to accumulate funds
and/or shares of Common Stock to pay amounts under this Plan, provided that the
assets of such trust(s) shall be required to be used to satisfy the claims of
the Company’s general creditors in the event of the Company’s bankruptcy or
insolvency.
      Section 6.2   Plan Unfunded          
In the event that the Company (or one of its subsidiaries) shall decide to
establish an advance accrual reserve on its books against the future expense of
payments hereunder, such reserve shall not under any circumstances be deemed to
be an asset of this Plan but, at all times, shall remain a part of the general
assets of the Company (or such subsidiary), subject to claims of the Company’s
(or such subsidiary’s) creditors. A person entitled to any amount under this
Plan shall be a general unsecured creditor of the Company (or the Participant’s
employer subsidiary) with respect to such amount. Furthermore, a person entitled
to a payment or distribution with respect to any amounts credited to Participant
Accounts shall have a claim upon the Company (or the Participant’s employer
subsidiary) only to the extent of the vested balance(s) credited to such
Accounts.
      Section 6.3   Designation of Beneficiary          
The Participant’s beneficiary under this Plan with respect to amounts credited
to the Participant’s Accounts hereunder shall be the person designated to
receive benefits on account of the Participant’s death on a form provided by the
Committee.

 

--------------------------------------------------------------------------------



 

Section 6.4            Expenses           
All commissions, fees and expenses that may be incurred in operating the Plan
and any related trust(s) established in accordance with the Plan (including the
Stock Trust) will be paid by the Company.
      Section 6.5   Voting Common Stock          
Each Participant who has a Deferred Stock Account shall be entitled to provide
directions to the Committee to cause the Committee to similarly direct the
Trustee of the Stock Trust to vote, on any matter presented for a vote to the
shareholders of the Company, that number of shares of Common Stock held by the
Stock Trust equivalent to the number of shares of Common Stock credited to the
Participant’s Deferred Stock Account. The Committee shall arrange for
distribution to all such Participants in a timely manner all communications
directed generally to the shareholders of the Company as to which their votes
are solicited. If the Stock Trust ever holds fewer shares of Common Stock than
there are shares allocated to Deferred Stock Accounts under the Plan as to which
timely and proper directions have been received from the applicable Plan
participants, the Committee will direct the Trustee to vote all shares held in
the Stock Trust in the same proportion as the total shares covered by timely and
proper directions that have been directed to be voted.
      Section 6.6   Non-Assignability           
Participants, their legal representatives and their beneficiaries shall have no
right to anticipate, alienate, sell, assign, transfer, pledge or encumber their
interests in the Plan, nor shall such interests be subject to attachment,
garnishment, levy or execution by or on behalf of creditors of the Participants
or of their beneficiaries.
      Section 6.7   Mandatory Deferral           
Notwithstanding any other provision of this Plan, the Compensation and Benefits
Committee of the Company’s Board of Directors may require an employee to defer:
(i) the portion of any Base Salary, Bonus amount, Equity-Based Compensation, or
SERP distribution, or (ii) the portion of any payment from any Account
hereunder, in any case where the Company anticipates that such portion otherwise
would be nondeductible pursuant to section 162(m) of the Code.
      Section 6.8   Employment/Participation Rights       
(a)
 
Nothing in the Plan shall interfere with or limit in any way the right of the at
any time, nor confer upon any Participant any right to continue in the employ of
the Company. 




--------------------------------------------------------------------------------



(b)
 
Nothing in the Plan shall be construed to be evidence of any agreement or
understanding, express or implied, that the Company will continue to employ a
Participant in any particular position or at any particular rate of
remuneration.
 
(c)
 
No employee shall have a right to be selected as a Participant, or, having been
so selected, to be continued as a Participant.
 
(d)
          
Nothing in this Plan shall affect the right of a recipient to participate in and
receive benefits under and in accordance with any pension, profit- sharing,
deferred compensation or other benefit plan or program of the Company.
 
Section 6.9
  Severability           
If any particular provision of the Plan shall be found to be illegal or
unenforceable for any reason, the illegality or lack of enforceability of such
provision shall not affect the remaining provisions of the Plan, and the Plan
shall be construed and enforced as if the illegal or unenforceable provision had
not been included.
      Section 6.10   No Individual Liability           
It is declared to be the express purpose and intention of the Plan that no
liability whatsoever shall attach to or be incurred by the shareholders,
officers, or directors of the Company (or any affiliate) or any representative
appointed hereunder by the Company (or any affiliate), under or by reason of any
of the terms or conditions of the Plan.
     
Section 6.11
  Tax and Other Withholding            The Company shall have the right to
deduct from any payment made under the Plan any amount required by federal,
state, local, or foreign law to be withheld with respect to such payment. The
Company shall also have the right to withhold from other current salary or wages
any amount required by federal, state, local, or foreign law to be withheld with
respect to compensation deferred under the Plan at any time prior to payment of
such deferred compensation, or if such other current salary or wages are
insufficient to satisfy such withholding requirement, to require the Participant
to pay the Company such amount required to be withheld to the extent such
requirement cannot be satisfied through withholding on other current salary or
wages. Additionally, should deferrals under this Plan cause there to be
insufficient current salary or wages for purposes of withholding taxes or other
amounts required by federal, state, local, or foreign law to be withheld from
current salary or wages, the Company shall require the Participant to pay the
Company such amount required to be withheld to the extent such requirement
cannot be satisfied through withholding on other      

--------------------------------------------------------------------------------



 

   
current salary or wages. Amounts deferred under the Plan will be taken into
account for purposes of any withholding obligation under the Federal Insurance
Contributions Act and Federal Unemployment Tax Act at the later of the Plan Year
during which the services are performed or the Plan Year during which the rights
to the amounts are no longer subject to a substantial risk of forfeiture, as
required by section 3121(v) and 3306(r) of the Code and the regulations
promulgated thereunder.
      Section 6.12            Applicable Law           
This Plan shall be governed by and construed in accordance with the laws of the
State of New Jersey except to the extent governed by applicable federal law.
      Section 6.13   Incompetency          
Any person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent and of age until the Committee receives
written notice, in a form and manner acceptable to it, that such person is
incompetent or a minor, and that a guardian, conservator, or other person
legally vested with the care of his estate has been appointed. If the Committee
finds that any person to whom a benefit is payable under the Plan is unable to
properly care for his or her affairs, or is a minor, then any payment due
(unless a prior claim therefor shall have been made by a duly appointed legal
representative) may be paid to the spouse, a child, a parent, or a brother or
sister, or to any person deemed by the Committee to have incurred expense for
the care of such person otherwise entitled to payment. If a guardian or
conservator of the estate of any person receiving or claiming benefits under the
Plan shall be appointed by a court of competent jurisdiction, payments shall be
made to such guardian or conservator provided that proper proof of appointment
is furnished in a form and manner suitable to the Committee. Any payment made
under the provisions of this Section shall be a complete discharge of liability
therefor under the Plan.
     
Section 6.14
  Notice of Address           
Any payment made to a Participant or a designated beneficiary at the last known
post office address of the distributee on file with the Committee, shall
constitute a complete acquittance and discharge of any obligations of the
Company under this Plan, unless the Committee shall have received prior written
notice of any change in the condition or status of the distributee. Neither the
Committee, the Company nor any director, officer, or employee of the Company
shall have any duty or obligation to search for or ascertain the whereabouts of
a Participant or a designated beneficiary.

 

--------------------------------------------------------------------------------



ARTICLE VII

Administration

 

Section 7.1            Committee           
Prior to a Change in Control, the Plan shall be administered by the Committee.
The Committee shall have the exclusive right to interpret the Plan (including
questions of construction and interpretation) and the decisions, actions and
records of the Committee shall be conclusive and binding upon the Company and
all persons having or claiming to have any right or interest in or under the
Plan. The Committee may delegate to such officers, employees or departments of
the Company, or to service-providers or other persons, such authority, duties,
and responsibilities of the Committee as it, in its sole discretion, considers
necessary or appropriate for the proper and efficient operation of the Plan,
including, without limitation, (i) interpretation of the Plan, (ii) approval and
payment of claims, and (iii) establishment of procedures for administration of
the Plan. Notwithstanding the foregoing, after a Change in Control, the trustee
of any grantor trust established for the purpose of accumulating funds to
satisfy the obligations incurred by the Company under this Plan shall administer
the Plan and shall have the same privileges and rights as given to the Committee
prior to a Change in Control.
      Section 7.2   Claims Procedure           
Any person dissatisfied with the Committee’s determination of a claim for
benefits (or claim for eligibility for participation) hereunder must file a
written request for reconsideration with the Committee. This request must
include a written explanation setting forth the specific reasons for such
reconsideration. The Committee shall review its determination promptly and
render a written decision with respect to the claim, setting forth the specific
reasons for such denial written in a manner calculated to be understood by the
claimant. Such claimant shall be given a reasonable time within which to
comment, in writing, to the Committee with respect to such explanation. The
Committee shall review its determination promptly and render a written decision
with respect to the claim. Such decision of the Committee shall be conclusive,
binding, and final upon all claimants under this Plan.

 

--------------------------------------------------------------------------------



ARTICLE VIII

Amendment, Termination and Effective Date

 

Section 8.1            Amendment of the Plan          
Subject to Section 8.3, the Plan may be wholly or partially amended or otherwise
modified at any time by written action of the Board of Directors.
      Section 8.2   Termination of the Plan          
Subject to the provisions of Section 8.3, the Plan may be terminated at any time
by written action of the Board of Directors.
      Section 8.3   No Impairment of Benefits          
Notwithstanding the provisions of Sections 8.1 and 8.2, no amendment to or
termination of the Plan shall reduce the amount credited to any Participant’s
Accounts hereunder.
      Section 8.4   Effective Date          
The Plan, as previously amended and restated, was effective as of August 15,
1996. The Plan as set forth herein is amended and restated effective as of March
22__, 2004, with the exception of the amendment to Section 4.2 allowing
participants to allocate and reallocate deferrals out of a Deferred Stock
Account, which amendment shall be effective beginning as of the first day of the
quarter after the Plan amendments are approved.

 

--------------------------------------------------------------------------------